Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to the amendment filed 2/4/22.  As directed by the amendment: claims 15, 20-21, 25, and 30-37 have been amended, claims 19 and 29 have been cancelled, and no claims have been added.  As such, claims 15-18, 20-28, and 30-37 are pending in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 21 and 31, the newly amended limitation that the heat conducting surface is oriented in a vertical configuration such that in use heat is not transferred through any components oriented on a horizontal plane appears to introduce new matter not found in the disclosure as originally filed.  The disclosure, particularly para. 0084, does support that the heat conducting surface can be a 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-21, 30-31, and 33-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the limitation that the humidifier inlet port is an opening “spaced from any wall of the chamber” is unclear in light of the disclosure as the humidifier inlet port (reference character 15 in Fig. 6 for example) is an opening located on the side wall of the chamber.  It is unclear what port Applicant is referring to in light of the disclosure or how a port/opening which is located on a side wall can also be spaced from the side wall.
Regarding claim 21, the newly amended limitation that the heater base and heat conducting surfaces being entirely oriented in a vertical configuration is unclear as claim 15 sets forth that the heater base includes elastic or compression resilience and it is unclear how a heater base can be entirely 
Regarding claim 30, the limitation that the humidifier inlet port is an opening “spaced from any wall of the chamber” is unclear in light of the disclosure as the humidifier inlet port (reference character 15 in Fig. 6 for example) is an opening located on the side wall of the chamber.  It is unclear what port Applicant is referring to in light of the disclosure or how a port/opening which is located on a side wall can also be spaced from the side wall.
Claim 30 recites the limitations "humidifier inlet port" in line 2 and “the chamber” in line 2-3.  There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 31, the newly amended limitation that the heater base and heat conducting surfaces being entirely oriented in a vertical configuration is unclear as claim 25 sets forth that the heater base includes elastic or compression resilience and it is unclear how a heater base can be entirely vertically oriented and also provide elastic or compression resilience described in para. 0063 which functions to push back against downwards force applied.
Claim 33 recites the limitation "the gases path" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claims 34-37 are rejected based on dependency on a rejected claim.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 33 and 35-36 is/are rejected under pre-AIA  35 U.S.C. 102(a), (b), and (e) as being anticipated by Thudor et al. (2003/0066526).

Regarding claim 35, the Thudor device further includes a volume of water heated within the unit through the side walls (see Fig. 1 and para. 0041 and 0053).
Regarding claim 36, the Thudor device’s humidifier inlet port is shaped so as to minimize air gaps with the compartment inlet port (see Fig. 1 and 5 for example, both the humidifier inlet port 27 and compartment inlet port 4 are matching circular cross-sectional shapes thus minimizing air gaps).

Claim(s) 33-35 is/are rejected under pre-AIA  35 U.S.C. 102(a), (b), and (e) as being anticipated by Edirisuriya et al. (2003/0236015).

Regarding claim 34, the Edirisuriya system’s humidification unit is configured to be received by a humidifier compartment of the assisted breathing unit in a substantially vertical direction and sized to fit securely within the humidifier compartment (see Fig. 5-6, humidification unit 35 configured to be received substantially vertical direction in a compartment 34 of assisted breathing unit 33).
Regarding claim 35, the Edirisuriya system further includes a volume of water heated within the humidification unit through the side walls (see Fig. 5-6 and para. 0054-0055).

Claim(s) 33 and 35-37 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Smith et al. (2009/0194106).
Regarding claim 33, Smith shows a removable humidification unit configured to heat a volume of water and humidify pressurized air (see 1-12, abstract for example, humidification unit 30) which includes a humidifier chamber 50; a heat conducting surface on a vertically extending side wall of the humidification unit (see Fig. 1 and 3 for example, the vertically extending side walls shown in these figures do provide some level of heat conducting as thermal conductivity is a material property inherent in materials and as such would conduct heat); a humidifier inlet port provided towards a top of the humidification unit and aligned to mate with a compartment inlet port of an assisted breathing unit when the humidification unit is received by a compartment of the assisted breathing unit (humidifier inlet port 54 provided towards a top of the unit as shown in Fig. 1-3 for example, and which mates with compartment inlet port 24 of an assisted breathing unit 20 and 40 when the humidification unit is received by compartment shown in Fig. 11-12, see para. 0041-0043 for example); an outlet connection for a conduit located directly on an outlet from the humidification unit, wherein, in use, pressurized air passes through the gases path and then enter the humidifier chamber before passing out of the humidifier chamber and to a user via the conduit (see Fig. 1, outlet connection 56 which connects to a conduit to deliver humidified air to a user, see para. 0041 for example).
Regarding claim 35, the Smith system further includes a volume of water heated within the humidification unit through the side walls (see para. 0042).
Regarding claim 36, the Smith system’s humidifier inlet port is shaped so as to minimize air gaps with the compartment inlet port (see Fig. 7-8, para. 0046).
Regarding claim 37, the Smith system’s humidifier inlet port is further shaped to form a seal between the compartment inlet port and the humidifier inlet port when the humidification unit is received by the assisted breathing unit (see Fig. 7-8 and para. 0046).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thudor in view of Smith.
Regarding claim 37, the Thudor system is silent as to the humidifier inlet port is further shaped to form a seal between the compartment inlet port and the humidifier inlet port when the humidification unit is received by the assisted breathing unit; however, Smith teaches a similar system which includes this feature (see Smith 7-8 and para. 0046).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Thudor system’s humidifier inlet port and compartment inlet port being shaped to form a seal therebetween, as taught by Smith, in order to prevent leakages.

Claims 25-28, 30, and 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kepler et al. (2007/0169776) in view of Brown et al. (4,028,444).
Regarding claim 25, Kepler shows an assisted breathing unit useable in a system which provides heated humidified gases to a user (see Fig. 1-2 and abstract for example) including an outer casing which encloses and forms part of the assisted breathing unit, the outer casing including an air inlet on a rear face of the assisted breathing unit (see Fig. 1A, 1B, and 5, outer casing defined by casing of elements 14 and 12, air inlet 28 located on rear face, Fig. 5, see para. 0042); a humidifier compartment defined at least in part by the outer casing and including a compartment inlet port provided towards a top of the humidifier compartment, the humidifier compartment including an opening at a top portion of the humidifier compartment (see Fig. 1A and 1B which shows a humidifier compartment which receives 

    PNG
    media_image1.png
    1018
    837
    media_image1.png
    Greyscale



Regarding claim 27, the modified Kepler system’s lid holds the humidifier unit rigidly in position relative to the assisted breathing unit (see Kepler Fig. 1A and B, 18, para. 0110).
Regarding claim 28, the modified Kepler system’s lid fully covers the opening of the humidifier compartment (see Kepler annotated Fig. 1B above, para. 0110).
Regarding claim 30, as best understood, the modified Kepler system humidifier inlet port is an opening spaced from any wall of the chamber (see Fig. 14 and 17 for example, opening 18 is spaced from any wall of the lower portion of the chamber).
Regarding claim 32, the modified Kepler system further includes a blower (see Kepler para. 0043).

Allowable Subject Matter
Claims 15-18, 22-24 are allowed.
Claims 20-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
When read in light of the limitations of the claimed system for providing heated humidified gases to a user, the prior art does not disclose, either alone or suggest in combination the limitations set forth in independent claim 15.  The closest prior art references of record are the Thudor, Smith, Edirisuriya, Kepler, and Brown references discussed above and the Kenyon, Suhr, Feldhahn, Hewson, 

Response to Arguments
Applicant's arguments filed 2/4/22 have been fully considered but they are not persuasive.
As discussed in the 102 rejections above, the vertically extending side walls of the chamber of each of the Thudor, Edirisuriya, and Smith references inherently have some level of thermal conductivity as this is a material property inherent in materials.  The claims do not specify what level of thermal conductivity the heat conducting surface provides, only that the surface conducts heat.  As such, regardless of the level of heat conducting being performed, the vertically extending side walls of the above mentioned references are heat conducting surfaces as they provide a level of heat conduction.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785